in so far as this case turns on disputed facts the court below found against plaintiff in error and I see no basis for reversing the findings on the facts. As to the law of the case, my view is that under the City Charter recall petitions properly signed before the City Clerk at the City Hall, when sufficient names have been affixed thereto, become binding on the City Council whose mandatory duty then is to accept its petitions after presentation to the Council by the City Clerk and call the election within fifteen days. Withdrawing of the names of signers can only be made before the City Clerk while the petitions are still in his hands. For a recent decision of interest see State v. Tedder, 143 Sou. Rep. 148.
WHITFIELD, J., concurs.